COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Adriene L. Sibley

Appellate case number:   01-13-00882-CV

Trial court case number: 2009-49295

Trial court:             55th District Court of Harris County

        On October 16, 2013, relator, Adriene L. Sibley, filed a petition for writ of mandamus,
stating “emergency relief for stay of case requested.” Relator’s motion for temporary relief is
denied.
       It is so ORDERED.




Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court

Date: October 16, 2013